DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 1/21/2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 1 ,4-6, 9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al. (US20120147251) in view of Chia (US-8184378).

Regarding claim 1, Matsuzawa teaches an optical system (fig.2, optical system 301) comprising, in order from an object side to an image side, a first lens unit having a positive refractive power, a second lens unit having a positive refractive power, and a third lens unit having a positive refractive power (para 58, lines 1-4, fig.2, fig.3, fig.5, fig.6,  the optical system 301 has a first lens group G1 having a positive refracting power, a second lens group G2 having a positive refracting power and a third lens group G3 having a positive refracting power), and
wherein the following conditions are satisfied:

0.01<  f1/f < 2.60 ( 2.35 = 58.6/24.91, para 129, fig.5A, data of table 2, Infinite distance of Focal length f = 24.91, and para 130, line1, fig.5A, f1=58.6)

0.50 < f2/f3 < 30.00 (0.54 = 34.63/63.39, para 130, fig.5A, line 1, f2=34.63, f3=63.39) 

where f is a focal length of the optical system in an in-focus state on infinity (para 129, data of table 2, Infinite distance of Focal length f = 24.91), and f1, f2, and f3 are focal lengths of the first lens unit, the second lens unit, and the third lens unit, respectively (para 130, line1, fig.5A, f1=58.6, f2=34.63, f3=63.39), and

wherein during focusing from infinity to a short distance (para 12, lines 1-3, fig.5A  to fig. 5B is a diagram showing a cross-sectional configuration of the optical system in a short distance state when the optical system is set in the first mode, infinity to a short distance), the first lens unit is fixed (see fig.5A to fig.5B, G1 is fixed), and the second lens unit and the third lens unit are moved so that a distance between the second lens unit and the third lens unit changes (para 69, lines 1-7, it is preferred that the lens group disposed closest to the subject side of the plurality of the lens groups constituting the optical system 301 be one of the one or more mode change lens groups, and para 91, lines 35-39, In the mode 1, the second lens group G2 moves toward the object side to focus on the first close object from the infinite object, para 111, lines 1-4, change from the first close object focusing state to the second close object focusing state is shown in FIG. 5).

Matsuzawa also teaches wherein movements of the lens groups in the mode changing are not limited to this and see in mode 1, fig5A to fig.5B, d4, d9, d18 are changed; that means that can be capable of the first lens unit is fixed, and the second lens unit with the third lens unit can be moved so that a distance between the second lens unit and the third lens unit changes (para 111, lines 1-4).                                        
             But Matsuzawa does not specify that wherein during focusing from infinity to a short distance, the first lens unit is fixed and the second lens unit and the third lens unit are moved.

However, in an analogous optical system, Chia teaches an optical system (abstract, Chia, fig.4-fig.6, a compact zoom lens system includes, in order from an object side to an image side along an optical axis thereof, a first lens group having positive refractive power, a second lens group having positive refractive power and a third lens group also having positive refractive power) wherein during focusing from infinity to a short distance (abstract, zooming from a wide-angle end to a telephoto end, that means that can focusing from infinity to a short distance), the first lens unit is fixed (abstract, the first lens group is stationary), and the second lens unit and the third lens unit are moved (abstract, the second and third lens groups are movable along the optical axis) so that a distance between the second lens unit and the third lens unit changes(abstract, increase the spacing between the second and third lens groups),

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Matsuzawa with the specific the groups with fixed and moved as taught by Chia for the advantages of small size, simple structure, low cost, good reliability and better image quality (abstract). 

Regarding claim 4, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Matsuzawa further teaches wherein the following condition is satisfied:

0.01 <TG2/f2 <0.10 (0.099 = 3.43/34.63, Matsuzawa, para 117, surface data, para 130, line1, fig.5, f2=34.63)
where TG2 is a thickness of the second lens unit in an optical axis direction (fig.5, para 117, surface data, TG2=d5+d6+d7=1+0.2+2.23=3.43). 

Regarding claim 5, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Matsuzawa further teaches wherein the following condition is satisfied:

0.10<TG2/TG3<3.00 (0.46 = 3.43/7.45, Matsuzawa, para 117, surface data)
where TG2 is a thickness of the second lens unit in an optical axis direction (fig.5, para 117, surface data, TG2=d5+d6+d7=1+0.2+2.23=3.43), and TG3 is a thickness of the third lens unit in the optical axis direction (fig.5, para 117, surface data, TG3=d13+d14+d15+d16=1+3.37+0.3+2.78=7.45).   

Regarding claim 6, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Chia further teaches wherein the following condition is satisfied:

0.20 <DG12/f1 <1.00 (0.67 = 10.94/16.366, Chia, for DG12, col 6, data table 1, and col 7, data table 3; for f1, col 7, line 38, f1=16.366, Chia, abstract, a first lens group having positive refractive power)
where DG12 is a distance between the first lens unit and the second lens unit (Chia, for DG12, col 6, data table 1, and col 7, data table 3, fig.4 to fig.6, DG12 = d6+0.7=10.24+0.7=10.94).  

Regarding claim 7, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Matsuzawa further teaches wherein the following condition is satisfied:
0.01 < FL2/f2 < 0.20 (0.014 = 0.5/34.63, para 128, data of table 2),
where FL2 (fig.5A, d9) is a moving amount of the second lens unit from focusing on infinity to focusing on an object 500 mm apart from an image plane (para 5, lines 2-6, a first mode that focuses on a first close object from an infinite object and a second mode that focuses on a third close object from a second close object, the second close object being closer to the imaging apparatus than the infinite object, second mode that focuses on a third close object from a second close object ; para 131, data of table 3, close object 1 is 251.8mm, close object 2 is 266.8mm : the second lens unit from focusing on infinity to focusing  most close on an object 500 mm is 251+266 = 517 apart from an image plane; para 128, data of table 2, d9 = 0.5 ).

Regarding claim 8, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Matsuzawa further teaches wherein the following condition is satisfied:
1.00 <FL2/FL3 < 3.00 (0.21 = 0.5/2.37)
where FL2 (fig.5A, d9) and FL3 (fig.5A, d18) are moving amounts of the second lens unit and the third lens unit from focusing on infinity to focusing on an object 500 mm apart from the image plane, respectively (para 5, lines 2-6, a first mode that focuses on a first close object from an infinite object and a second mode that focuses on a third close object from a second close object, the second close object being closer to the imaging apparatus than the infinite object, second mode that focuses on a third close object from a second close object ; para 131, data of table 3, close object 1 is 251.8mm, close object 2 is 266.8mm : the second lens unit from focusing on infinity to focusing  most close on an object 500 mm is 251+266 = 517 apart from an image plane; para 128, data of table 2, d9 = 0.5, d18 = close object 2 – infinite distance = 12-9.63 = 2.37).

It would have been obvious for one of ordinary skill in the art before the effective filing date to provide the optical system of Matsuzawa with the specific the groups with fixed and moved as taught by Chia to have 1.00 <FL2/FL3 < 3.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One would have been motivated for the purpose of advantages of small size, simple structure, low cost, good reliability and better image quality (abstract).

Regarding claim 9, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Matsuzawa further teaches wherein comprising a diaphragm (Matsuzawa, fig.5, stop S), wherein the following condition is satisfied:
0.05<f/X1<3.00 (0.687 = 24.91/36.28, para 117, surface data of table 1, para 129, fig.5A, data of table 2, Infinite distance of Focal length f = 24.91)
where X1 is a distance from the diaphragm to the image plane during focusing on infinity (para 117, surface data of table 1, X1 = d11+…+d20 = 36.28).   

Regarding claim 11, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Matsuzawa further teaches wherein the second lens unit (Matsuzawa, fig.3, G2) includes two lenses that are a negative lens (fig.3, L21, para 73, lines 9-10, negative lens L21) and a positive lens (fig.3, L22, para 73, lines 9-10, positive lens L22) arranged in order from the object side to the image side (fig.3, L21 and L22 arranged in order from the object side to the image side). 

Regarding claim 12, Matsuzawa in view of Chia discloses the invention as described in Claim 1 and Chia further teaches wherein  the third lens unit includes one or two lenses (Chia, fig.4, G3, L6).

Regarding claim 14,  Matsuzawa teaches  an image pickup apparatus (abstract, fig.1, fig.2, an imaging apparatus) comprising:
an optical system (abstract, fig.2, optical system 301); and
an image sensor configured to receive an image formed by the optical system (para 38, lines 1-4, the imaging unit 201 has an image pickup device such as a CCD, Charge Coupled Device, for receiving light collected by the lens unit 3, optical system 301),
wherein the optical system (abstract, fig.2, optical system 301) includes in order from an object side to an image side, a first lens unit having a positive refractive power, a second lens unit having a positive refractive power, and a third lens unit having a positive refractive power (para 58, lines 1-4, fig.2, fig.3, fig.5, fig.6,  the optical system 301 has a first lens group G1 having a positive refracting power, a second lens group G2 having a positive refracting power and a third lens group G3 having a positive refracting power), and
wherein the following conditions are satisfied:

0.01<  f1/f <2.60 ( 2.35 = 58.6/24.91, para 129,fig.5A, data of table 2, Infinite distance of Focal length f = 24.91, and para 130, line1, fig.5A, f1=58.6)

0.50<f2/f3<30.00 (0.54 = 34.63/63.39, para 130, fig.5A, line 1, f2=34.63, f3=63.39) 
where f is a focal length of the optical system in an in-focus state on infinity (para 129, data of table 2, Infinite distance of Focal length f = 24.91), and f1, f2, and f3 are focal lengths of the first lens unit, the second lens unit, and the third lens unit, respectively (para 130, line1, fig.5A, f1=58.6, f2=34.63, f3=63.39), and 
wherein during focusing from infinity to a short distance (para 12, lines 1-3, fig.5A  to fig. 5B is a diagram showing a cross-sectional configuration of the optical system in a short distance state when the optical system is set in the first mode, infinity to a short distance), the first lens unit is fixed (see fig.5A to fig.5B, G1 is fixed), and the second lens unit and the third lens unit are moved so that a distance between the second lens unit and the third lens unit changes (para 69, lines 1-7, it is preferred that the lens group disposed closest to the subject side of the plurality of the lens groups constituting the optical system 301 be one of the one or more mode change lens groups, and para 91, lines 35-39, In the mode 1, the second lens group G2 moves toward the object side to focus on the first close object from the infinite object, para 111, lines 1-4, change from the first close object focusing state to the second close object focusing state is shown in FIG. 5. However, movements of the lens groups in the mode changing are not limited to this and see in mode 1, fig5A to fig.5B, d4, d9, d18 are changed; that means that can be capable of the first lens unit is fixed, and the second lens unit with the third lens unit can be moved so that a distance between the second lens unit and the third lens unit changes).

 But Matsuzawa does not specify that wherein during focusing from infinity to a short distance, the first lens unit is fixed and the second lens unit and the third lens unit are moved.   
                           
However, in an analogous optical system, Chia teaches an optical system (abstract, Chia, fig.4-fig.6, a compact zoom lens system includes, in order from an object side to an image side along an optical axis thereof, a first lens group having positive refractive power, a second lens group having positive refractive power and a third lens group also having positive refractive power) wherein during focusing from infinity to a short distance (abstract, zooming from a wide-angle end to a telephoto end, that means that can focusing from infinity to a short distance), the first lens unit is fixed (abstract, the first lens group is stationary), and the second lens unit and the third lens unit are moved (abstract, the second and third lens groups are movable along the optical axis) so that a distance between the second lens unit and the third lens unit changes(abstract, increase the spacing between the second and third lens groups).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Matsuzawa with the specific the groups with fixed and moved as taught by Chia to the advantages of small size, simple structure, low cost, good reliability and better image quality (abstract). 

Regarding claim 15, Matsuzawa teaches a lens apparatus (para 9, lines 1-2, fig.2, fig.3, a lens unit 3) comprising an optical system (abstract, fig.2, optical system 301),
wherein the optical system (fig.2, optical system 301)  includes, in order from an object side to an image side, a first lens unit having a positive refractive power, a second lens unit having a positive refractive power, and a third lens unit having a positive refractive power ((para 58, lines 1-4, fig.2, fig.3, fig.5, fig.6,  the optical system 301 has a first lens group G1 having a positive refracting power, a second lens group G2 having a positive refracting power and a third lens group G3 having a positive refracting power),
wherein the following conditions are satisfied:

0.01<f1/f<2.60 ( 2.35 = 58.6/24.91, para 129,fig.5A, data of table 2, Infinite distance of Focal length f = 24.91, and para 130, line1, fig.5A, f1=58.6)

0.50<f2/f3<30.00 (0.54 – 34.63/63.39, para 130, fig.5A, line 1, f2=34.63, f3=63.39) 
where f is a focal length of the optical system in an in-focus state on infinity (para 129, data of table 2, Infinite distance of Focal length f = 24.91), and f1, f2, and f3 are focal lengths of the first lens unit, the second lens unit, and the third lens unit, respectively (para 130, line1, fig.5A, f1=58.6, f2=34.63, f3=63.39), and 
wherein during focusing from infinity to a short distance (para 12, lines 1-3, fig.5A  to fig. 5B is a diagram showing a cross-sectional configuration of the optical system in a short distance state when the optical system is set in the first mode, infinity to a short distance), the first lens unit is fixed (see fig.5A to fig.5B, G1 is fixed), and the second lens unit and the third lens unit are moved so that a distance between the second lens unit and the third lens unit changes (para 69, lines 1-7, it is preferred that the lens group disposed closest to the subject side of the plurality of the lens groups constituting the optical system 301 be one of the one or more mode change lens groups, and para 91, lines 35-39, In the mode 1, the second lens group G2 moves toward the object side to focus on the first close object from the infinite object, para 111, lines 1-4, change from the first close object focusing state to the second close object focusing state is shown in FIG. 5. However, movements of the lens groups in the mode changing are not limited to this and see in mode 1, fig5A to fig.5B, d4, d9, d18 are changed; that means that can be capable of the first lens unit is fixed, and the second lens unit with the third lens unit can be moved so that a distance between the second lens unit and the third lens unit changes).

      But Matsuzawa does not specify that wherein during focusing from infinity to a short distance, the first lens unit is fixed and the second lens unit and the third lens unit are moved.         
                 
However, in an analogous optical system, Chia teaches an optical system (abstract, Chia, fig.4-fig.6, a compact zoom lens system includes, in order from an object side to an image side along an optical axis thereof, a first lens group having positive refractive power, a second lens group having positive refractive power and a third lens group also having positive refractive power) wherein during focusing from infinity to a short distance (abstract, zooming from a wide-angle end to a telephoto end, that means that can focusing from infinity to a short distance), the first lens unit is fixed (abstract, the first lens group is stationary), and the second lens unit and the third lens unit are moved (abstract, the second and third lens groups are movable along the optical axis) so that a distance between the second lens unit and the third lens unit changes(abstract, increase the spacing between the second and third lens groups).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Matsuzawa with the specific the groups with fixed and moved as taught by Chia to the advantages of small size, simple structure, low cost, good reliability and better image quality (abstract). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al. (US20120147251) in view of Chia et al. (US-8184378), and further in view of Morooka (US-8654448).

Regarding claim 2, Matsuzawa in view of Chia discloses the invention as described in Claim 1, but is silent wherein the following condition is satisfied:
0.01<sk/f<1.00
where sk is a backfocus of the optical system in the in-focus state on infinity. 

However, in an analogous optical system, Morooka teaches an optical system (abstract, an inner focus lens system, fig.3A, example 5, includes from the object side, a first lens unit having a positive refractive power, an aperture stop, a second lens unit having a positive refractive power, and a third lens unit), and  wherein the following condition is satisfied:
0.01< sk/f < 1.00 (0.85 = 14.73/17.34, col 19, Example 5, various data, focal length f = 17.34, col 20, data of unit mm, fb=14.73)
where sk is a backfocus of the optical system in the in-focus state on infinity (col 13, Lines 61-65, fb, back focus, is the distance from the rearmost lens surface to the paraxial image plane represented by an equivalent air distance, in the focusing state data, “Infinity” refers to the state in which the lens system is focused on an object at infinity; and see fig.3A, Example 5, col 20, data of unit mm, fb=14.73). 
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Matsuzawa in view of Chia with the specific back focus as taught by Morooka to provide a large diameter and a wide angle of view can be achieved in the lens system (col 5, lines 19-22). 

Regarding claim 3, Matsuzawa in view of Chia discloses the invention as described in Claim 1 , but is silent to wherein the following condition is satisfied:
0.01<sk/f2<0.30
where sk is a backfocus of the optical system in the in-focus state on infinity.
However, in an analogous optical system, Morooka teaches an optical system (abstract, an inner focus lens system, fig.3A, example 5, includes from the object side, a first lens unit having a positive refractive power, an aperture stop, a second lens unit having a positive refractive power, and a third lens unit), and  wherein the following condition is satisfied:
0.01< sk/f2 < 0.30 (0.78 = 14.73/18.89, col 20, Example 5, Unit focal length, f2= 18.89, col 20, data of unit mm, fb=14.73)
where sk is a backfocus of the optical system in the in-focus state on infinity (col 13, Lines 61-65, fb, back focus, is the distance from the rearmost lens surface to the paraxial image plane represented by an equivalent air distance, in the focusing state data, “Infinity” refers to the state in which the lens system is focused on an object at infinity; and see fig.3A, Example 5, col 20, data of unit mm, fb=14.73). 
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Matsuzawa in view of Chia with the specific back focus as taught by Morooka to provide a large diameter and a wide angle of view can be achieved in the lens system (col 5, lines 19-22). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al. (US20120147251) in view of Chia (US-8184378), and further in view of  Kawamura et al. (US 20210341709).

Regarding claim 10, Matsuzawa in view of Chia discloses the invention as described in Claim 1, but is silent to wherein the first lens unit includes, in order from the object side to the image side:
a negative lens;
a cemented lens of a positive lens and a negative lens;
a cemented lens of a negative lens and a positive lens; and
a cemented lens of a positive lens and a negative lens or two lenses including a positive lens and a negative lens.
However, in an analogous optical system, Kawamura teaches an optical system (abstract, an imaging lens includes , successively in order from a position closest to an object side , a positive first lens group that does not move during focusing , a stop , and a positive second lens group that moves during focusing . The second lens group consists of all lenses that integrally move during focusing),  further,awamura teaches wherein the first lens unit (Kawamura, fig.10, G1) includes, in order from the object side to the image side:
a negative lens (fig.10, L1a, para 205, line 3, L1 a that is a biconcave lens);
a cemented lens (fig.10, L1b+L1c) of a positive lens (fig.10, L1c, para 205, lines 10-11, a lens L1c that is a biconvex lens) and a negative lens (fig.10, para 205, line 10, L1b that is a biconcave);
a cemented lens (fig.10, L1d+L1e) of a negative lens (fig.10, para 205, lines 4-5, a lens L1e that is a biconcave lens) and a positive lens (fig.10, para 205, line 4, L1d that is a biconvex lens); and
a cemented lens (fig.10, L1f+L1g) of a positive lens (fig.10, para 205, line 12, a lens L1f that is a biconvex lens) and a negative lens (fig.10, para 205, line 13, a lens L1g that is a negative meniscus lens) or two lenses including a positive lens and a negative lens.  
It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Matsuzawa in view of Chia with the specific the group as taught by Kawamura for an advantage in suppressing occurrence of sagittal coma aberration (Kawamura, para 206, lines 7-8). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa et al. (US20120147251) in view of Chia (US-8184378), and further in view of Kato et al. (US 6014265).

Regarding claim 13, Matsuzawa in view of Chia discloses the invention as described in Claim 1, but is silent to wherein further comprising a fourth lens unit including a single negative lens disposed on the image side of the third lens unit.  

However, in an analogous optical system, Kato teaches an optical system (abstract, an optical system composed, in order from the object side, a first lens unit which has a positive power, a second lens unit which has a positive power, a third lens unit which has a positive power), 
wherein further comprising a fourth lens unit including a single negative lens disposed on the image side of the third lens unit (abstract, a fourth lens unit which has a negative power, the fourth lens unit is composed of a single lens element).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the optical system of Matsuzawa in view of Chia with the specific the group as taught by Kato to provide a compact zoom optical system which has a high vari-focal ratio, is composed of a small number of lens elements and permits shortening a length of a lens barrel in its collapsed condition (Kato, col 2, lines 66-70). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872